Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 25th, 2021 does not place the application in condition for allowance.
The rejections based over Hirano et al. are maintained.
The 112(a) and 112(b) rejection of claims 1 and 3-6 have been withdrawn due to Applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.3

s 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 A1) in view of Matsumoto et al. (US 4,645,560).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a melt and pulling up the seed crystal to grow a single crystal of an ingot from the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the pot toward the side of the pot (Figure 1, #7 - Page 2, Lines 33-39 & Page 3, Lines 1-5).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened (Page 1, Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insure that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
15 to 3 x 1019 cm-3 (Paragraph 0053-0056).  Sakurada et al. teaches a method and an apparatus for producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal (Paragraph 0001).  Sakurada et al. teaches that it is known that device properties of such an optical device and an electronic device are greatly affected by the impurity concentration, carrier concentration and the like of a substrate and in order to solve variations in device properties among optical devices and electronic devices, it is necessary, for example, to make the impurity concentration distribution in a used semiconductor crystal more uniform (Paragraph 0003).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at a single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 as disclosed by Sakurada et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantages of producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal.
In regards to the limitation that “a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Sakurada et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about 
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.
Hirano et al. teaches that dislocation densities depends strongly on the crystal/crucible rotation rates (Figure 5 & Page 348, Column 2, Lines 26-30) such that in their experiments, the crystal rotation is important to control the solid-liquid interface, and that by decreasing the relative rotations rates, i.e., the difference between crystal rotation and crucible rotation numbers, the solid-liquid interface can be made flatter (Page 348, Column 2, Lines 26-30 & Page 349, Column 1, Lines 1-7).  Such that for optimum reduction of dislocation densities, various growth condition such as crystal/crucible rotation rates must be considered, such that wherein optimizing this growth condition, low dislocation density InP crystals can be grown by this simple and cost competitive TB-LEC method (Page 349, Column 2 – Conclusions).
Matsumoto et al. teaches that the preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a seed crystal rpm of 2-40 rpm in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity as disclosed by Matsumoto et al. this is a preferred condition for crystal growth.
In regards to the limitation that “the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26, Matsumoto et al. teaches that the general preferred conditions of crystal preferred rotations rates of the seed crystal and pot to be within the general preferred conditions of the prior art and arrive at conditions where Rs/Rc rate of 1.10 to 1.26.
The Examiner notes that Hirano et al. was relied upon to teach a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP) while Sakurada et al. was relied upon to teach a single crystal indium phosphide wafer with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  

In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight 
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Matsumoto et al. is relied upon to teach that the preferred conditions of crystal growth for a seed crystal are 2-40 rpm (Column 7, Lines 60-65).  

	In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  What modified Hirano et al. does not teach is a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Kawase (US 2009/0072205 A1) in view of Matsumoto et al. (US 4,645,560).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a metal and pulling up the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened (Page 1, Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insure that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3 or less.
Kawase discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  Kawase et al. discloses that zinc has an effect of decreasing the dislocation density of an InP substrate, and on the other hand when the concentration of zinc increases the dopant diffuses 18 cm-3 as disclosed by Kawase in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantage of increased transmittance of life and increased performance of the device.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.

Matsumoto et al. teaches that the preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a seed crystal rpm of 2-40 rpm in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity as disclosed by Matsumoto et al. this is a preferred condition for crystal growth.
In regards to the limitation that “the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26, Matsumoto et al. teaches that the general preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm while Hirano et al. discloses that “various growth conditions such as crystal/crucible rotation rates must be considered”.  One of ordinary skill in the art knows that the general preferred conditions of single crystal growth for a seed crystal and a crucible are in a range of 20-40 rpm and also know that “various growth conditions such as crystal/crucible rotation rates must be considered”.  The Examiner is asserting that one of ordinary skill in the art would select preferred rotations rates of the seed crystal and pot to be within the general preferred conditions of the prior art and arrive at conditions where Rs/Rc rate of 1.10 to 1.26.
18 cm -3 or less and a mean dislocation density of 1000 cm-2 or less is produced”, Hirano et al. was relied upon to teach a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP) while Kawase was relied upon to teach a single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  


In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Kawase, in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase,  in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Matsumoto et al. is relied upon to teach that the preferred conditions of crystal growth for a seed crystal are 2-40 rpm (Column 7, Lines 60-65).  

	In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase, in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  What modified Hirano et al. does not teach is a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 .

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.
Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice the ingot to produce a wafer as disclosed by Chiou et al. because it is a well-known method in the art to 

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a metal and pulling up the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single 2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
Sakurada et al. discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  Sakurada et al. teaches a method and an apparatus for producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal (Paragraph 0001).  Sakurada et al. teaches that it is known that device properties of such an optical device and an electronic device are greatly affected by the impurity concentration, carrier concentration and the like of a substrate and in order to solve variations in device properties among optical devices and electronic devices, it is necessary, for example, to make the impurity concentration distribution in a used semiconductor crystal more uniform (Paragraph 0003).  Accordingly, 15 to 3 x 1019 cm-3 as disclosed by Sakurada et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantages of producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal.
In regards to the limitation that “a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Sakurada et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.



In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Kohiro et al., in view of Sakurada et al., in view of Cho are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Sakurada et al., in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Cho was relied upon to teach the ratio Rs/Rc as required by claim 1 (Figure 6 & paragraph 0043).


Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Kawase (US 2009/0072205 A1) in view of Cho (US 2006/0096526 A1).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).

Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice the ingot to produce a wafer as disclosed by Chiou et al. because it is a well-known method in the art to produce a wafer from an ingot and advantageously one of ordinary skill in the art would dice the wafers into individual chips or dies to create additional devices.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a metal and pulling up the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened (Page 1, Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insure that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from  9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
18 cm-3 (Paragraph 0082).  Kawase et al. discloses that zinc has an effect of decreasing the dislocation density of an InP substrate, and on the other hand when the concentration of zinc increases the dopant diffuses into an active layer and thus the performance of the device may be degraded, and furthermore, a high dopant concentration decreases the transmittance of light, and thus the performance of the device may be degraded, and therefore the concentration of zinc is preferably low and that it is believed that significant advantages can be achieved in characteristics of a compound semiconductor because the InP substrate obtained from an InP crystal according to the present invention has a low dislocation density while having a satisfactory low concentration of zinc (Paragraph 0020).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 as disclosed by Kawase in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantage of increased transmittance of life and increased performance of the device.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 
Cho teaches a method for producing a monocrystalline indium phosphide wafer (Paragraph 0013) wherein in order to increase the productivity of a high quality single crystal the Rs/Rc of a rotational rate of a seed crystal to the rotational rate of a pot ranges from 1.03 (when Ln[2.8]) to 1.70 (when Ln[5.5]) (Figure 6 & Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the rotational rate Rs/Rc as disclosed by Cho in Hirano et al. method for producing an indium phosphide wafer in order to increase the productivity of a high quality single crystal.


In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Kawase (US 2009/0072205 A1) in view of Cho (US 2006/0096526 A1) in further view of Matsumoto et al. (US 4,645,560).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Modified Hirano et al. does not teach that the pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges .



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 A1) in view of Cho (US 2006/0096526 A1) in further view of Matsumoto et al. (US 4,645,560).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Modified Hirano et al. does not teach that the pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
.


Response to Arguments
Applicant argues that Hirano does not achieve low dislocation densities by using a thermal baffle system, instead, Hirano teaches increasing the Zn concentration. The Examiner respectfully points out to Applicant that Hirano et al. discloses that thermal baffles are set on top of the crucible in order to suppress gas convection and thus to improve the temperature gradient in the LEC furnace.  However, the dislocation densities depend not only on the temperature gradient but also on other growth conditions, such as crystal/crucible rotation rates, cooling rates, and the thickness of the pBN crucible (Abstract & Page 347, Column 1, 2nd Paragraph).  Accordingly, this argument is unpersuasive.  

Applicant argues that it is not obvious to produce InP single crystals with a low Zn concentration as in the present invention.   The Examiner respectfully points out to Applicant that Hirano et al. does not disclose a single crystal having a mean zinc concentration from  9.22 x 1017 cm-3 to 2.4 x 1018 cm-3 but Kawase and Sakurada et al. were relied upon to teach this limitation.
Kawase was relied upon to disclose single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  Kawase et al. discloses that zinc has an effect of decreasing the dislocation density of an InP substrate, and on the other hand when the concentration of 18 cm-3 as disclosed by Kawase in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantage of increased transmittance of life and increased performance of the device.
Sakurada et al. was relied upon to disclose single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  Sakurada et al. teaches a method and an apparatus for producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal (Paragraph 0001).  Sakurada et al. teaches that it is known that device properties of such an optical device and an electronic device are greatly affected by the impurity concentration, carrier concentration and the like of a substrate and in order to solve variations in device properties among optical devices and electronic devices, it is necessary, for example, to make the impurity concentration distribution in a used semiconductor crystal more uniform (Paragraph 0003).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at a single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 as disclosed by Sakurada et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantages of producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal.
17 cm-3 to 2.4 x 1018 cm-3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Sakurada et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that Hirano teaches that a person skilled in the art who wants to achieve a low dislocation density of an InP single crystal should add more Zn, which results in a high Zn concentration.  This is not only a mischaracterization of the Hirano et al. reference, it’s a complete lie.  Nowhere in the Hirano et al. disclosure is a statement made that’s even remotely close to this allegation.  Accordingly, this argument is unpersuasive. 

Applicant argues that person skilled in the art would not try to adopt Kohiro ‘588 temperature gradient based on Hirano because there is no proper rationale and/or reasonable expectation of success based on the combination of these references.  The Examiner respectfully points out to Applicant that Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened (Page 1, Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was 2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.  Accordingly, this argument is unpersuasive. 

Applicant argues that Kohiro et al. ‘588 is using a P4 vapor pressure to slow down the temperature gradient and because of this there would be no reason to adopt this temperature gradient in Hirano.  The Examiner respectfully points out to Applicant that Kohiro et al. is using the phosphorous vapor to prevent evaporation of phosphorous from the single crystal  reduces twinning of a single crystal, while the temperature gradient suppresses dislocation growth (Page 2, 2nd Paragraph).  It’s unclear how an additional beneficial step to the growth of a monocrystalline InP wafer doped with zinc would preclude one of ordinary skill in the art from arriving at the claimed temperature gradient.  Accordingly, this argument is unpersuasive


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726